DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Claims Status
	Applicant’s RCE filed on 06/29/2021 is acknowledged. Amendments filed on 06/14/2021 have been entered. Claims 1-7, 9-13 and 16-21 are pending. Claim 14 has been canceled. Claims 20-21 are new.

REASONS FOR ALLOWANCE
Claims 1-7, 9-13 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or render obvious the following limitations when the claim is taken as a whole:
“wherein the transducer controller is further adapted to provide: the first DC bias voltage to the first group such that, at the first distance, the ultrasound signals transmitted with the first frequency in the collapsed mode provide a first temperature for the therapeutic heating in the region of interest; and the second DC bias voltage to the second group such that, at the second 1 and analogous limitation of independent claim 11.
Applicant’s arguments regarding the combination of exemplary prior art of record Peszynski, Finsterwald, Murakami , Partanen and Vaezy not explicitly teaching/suggesting nor providing an apparent reason or desirability for the collapsed mode transducer controller for therapeutic heating as recited in the amended claim limitations, are persuasive.
Dependent claims 2-7, 9-10, 12-13 and 16-21 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMAL ALY FARAG/Examiner, Art Unit 3793        

/JONATHAN CWERN/Primary Examiner, Art Unit 3793